Citation Nr: 0820919	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION


The veteran had active service from November 1976 to November 
1979.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2004.  The veteran and his spouse testified at a 
November 2005 RO hearing.  In January 2007, the veteran and 
his spouse testified at a Travel Board hearing before the 
undersigned.  Transcripts of each hearing have been 
associated with the file.  

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).

This matter was previously before the Board in February 2007 
and was remanded for further development.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran requires the regular assistance of another to 
perform activities of daily living due to his service-
connected disabilities.

2.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2007).  

2.  The criteria for the award of special monthly 
compensation due to housebound status have not been met.  38 
U.S.C.A. §§ 1114(s), 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special monthly compensation (SMC) is a special statutory 
award in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 through 3.352.  SMC is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance (A&A).  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular A&A:  inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which  normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  38 C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that 
at least one factor listed in § 3.352(a) must be present for 
a grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  For purposes of determining housebound status, the 
Court has held that "substantially confined" means that a 
claimant is restricted to his or her house, except for 
medical treatment purposes.  Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

In the present case, service-connection is in effect for 
chronic adjustment disorder with depressed mood (50 percent); 
lumbosacral strain with degenerative intervertebral disc 
disease (40 percent); coccygodynia (10 percent); 
radiculopathy of both lower extremities (10 percent for each 
lower extremity); scabies (noncompensable); hemorrhoids 
(noncompensable); and erectile dysfunction (noncompensable).  
The combined evaluation for these disabilities is 80 percent 
disabling and a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
has been in effect since May 1999.

After reviewing the record, the Board finds that entitlement 
to SMC based on A&A is warranted, for the reasons that 
follow.  

A private medical report of record, dated in March 2004, 
indicates that the veteran had decreased tone in the calf and 
quadriceps bilaterally, decreased balance, and an ataxic 
gait.  The examination report indicates that the veteran was 
unable to put on his pants or shoes and that he stayed in 
home greater than 90 percent of the time.  It was noted that 
the veteran could not clean himself after a bowel movement.  
It was also the examiner's opinion that the veteran needed 
home health care.  The examiner stated that the veteran could 
only travel from home with his wife's assistance.  

A statement in support of the veteran's claim from his 
spouse, dated in March 2004, reflects that she cooked for the 
veteran.  The veteran's spouse also noted that she helped 
wash the veteran in the shower, groomed the veteran (to 
include trimming his nails and beard), and cleaned the 
veteran after a bowel movement.

On VA aid and attendance/housebound examination in May 2004, 
the veteran reportedly could not fasten clothing, and his 
wife assisted in shaving and toileting.  It was also noted 
that the veteran's spouse assisted with bathing, showering, 
and dressing.  The veteran stated that he went to the grocery 
store with his wife once a week.  Examination of the veteran 
revealed that he was not blind and his vision was not worse 
than 5/200.  It was further indicated that the veteran could 
protect himself from hazards and could travel beyond the 
premises.  Although the veteran could do some self-care, it 
was noted that he could not perform all such activities.

Upon VA examination in August 2004, the veteran's legs did 
not appear to show any atrophy.  His legs were full in bulk 
and strength appeared to be within normal limits throughout 
his legs, although it was difficult to test because of pain 
in the low back.  The August 2004 examination report also 
indicates that the veteran had been incontinent at times of 
urine mainly because he could not get to the bathroom in time 
because his ambulation is severely limited by his pain.  It 
further noted that the veteran required help from his wife to 
perform any activity, including taking off his pants or 
shoes.

At the January 2007 Travel Board hearing, the veteran 
testified that he used a cane most of the time to assist in 
ambulating, but he used a wheelchair for long distances.  
(See Transcript "Tr." at 2.)  The veteran's spouse 
indicated that she and the veteran have an adult daughter and 
son who help with care of the veteran.  (Id. at 6.)  The 
veteran's spouse also testified that she drives and prepares 
meals for the veteran.  (Id. at 7.)

The Board remanded this appeal in February 2007 to, among 
other things, obtain competent medical evidence and a 
clinical opinion to determine whether, standing alone, his 
service-connected disabilities warranted an award of aid and 
attendance or housebound benefits.  The report of VA 
examination, conducted in April 2007, indicates that the 
veteran was not permanently bedridden.  The veteran's vision 
was not worse than 5/200.  Although it was noted that the 
veteran could travel beyond his domicile, the examination 
report also noted that the veteran would leave his home for 
medical care only.  It was noted that the veteran's typical 
daily activities were limited to activities around the 
interior of the house and that ambulation at home required a 
cane, walker, or holding on to objects.  Upon physical 
examination, it was noted that the veteran was unable to walk 
any significant distance (less than 10-15 steps) or climb 
stairs.  The examination report reflects that the veteran 
required a wheelchair or the assistance of another person to 
walk.  The VA examiner further noted an inability to 
effectively evaluate the extent of the veteran's disc disease 
due to an unableness/unwillingness to participate in a 
physical examination to determine range of motion and full 
neurologic evaluation.  The veteran was found to be mentally 
competent.

The VA examiner was also asked to explain any inconsistent 
findings.  In response, the VA examiner stated in the April 
2007 examination report that after a discussion with the 
veteran and his spouse, he was not able to dispute the 
discrepancies noted in the 2007 Board remand.  Further, the 
VA examiner opined that "it is at least as likely as not 
(50/50 probability) caused by or a result of intervertebral 
disc syndrome and chronic adjustment disorder."  Due to the 
formatting of the examination report it is unclear, but it 
appears that this is the VA examiner's response to the 
question asking whether, due to service-connected 
disabilities, standing alone, is the veteran "substantially 
confined" to his premises.  Despite indicating that it would 
require speculation to determine if the veteran's back 
disease was fully responsible for the need for aid and 
attendance, the 2007 VA examiner suggested granting aid and 
attendance.  

In sum, the credible evidence and testimony from the veteran 
and his spouse and the competent medical evidence indicate 
that the veteran has a factual need for aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a).  The foregoing 
evidence demonstrates that the veteran has a need for aid and 
attendance for activities to include dressing/undressing, 
performing basic hygiene tasks, walking, and preparing meals.  
The April 2007 VA examination report also reflects that the 
veteran only left his house for medical treatment, indicating 
that he is "substantially confined" to the premises.  See 
Howell, 19 Vet. App. at 540.  Although the record indicates 
that this need of assistance may not be constant, such is not 
the level of need contemplated by the regulation.  38 C.F.R. 
§ 3.352(a).  The veteran is only required to show need for 
aid and attendance on a "regular" basis.  Additionally, the 
competent evidence of record, including the March 2004 
private medical report and the April 2007 VA examination 
report, reflect that the veteran needs regular aid and 
attendance.  The Board notes that the veteran is to be 
afforded every reasonable doubt.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In this case, the Board has resolved all 
reasonable doubt in the veteran's favor.  Accordingly, the 
Board finds that entitlement to special monthly compensation 
based on the need for regular aid and attendance is 
warranted.

SMC, housebound

The Board notes that the veteran does not meet the criteria 
for special monthly compensation at the housebound rate, 
based on one service-connected disability rated as 100 
percent disabling and (1) a separate disability rated at 60 
percent or higher or (2) is permanently housebound by reason 
of service-connected disability or disabilities.  As noted 
above, the veteran does not have a service-connected 
disability rated as 100 percent disabling.  Therefore, the 
basic legal criteria for this level of SMC compensation have 
not met.  In this regard, the Board also notes that the 
decision herein grants SMC based on the need for A&A, which 
pays compensation to the veteran at rate set forth at 38 
U.S.C.A. § 1114 (l), which is greater than SMC at the rate 
set forth at 38 U.S.C.A. § 1114 (s) (SMC at the housebound 
rate). 

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal regarding entitlement to SMC based on A&A.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error regarding this claim was harmless 
and will not be further discussed.  

Further, in the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide SMC based on housebound status.  Under these 
circumstances, because the basic legal criteria for the 
benefit sought are not met, the claim must be denied.  The 
Court has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Id.; Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

Entitlement to special monthly compensation based on 
housebound status is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


